                                                 THE HONORABLE BRIAN D. LYNCH
1                                                CHAPTER 13
                                                 HEARING DATE: June 4, 2019
2
                                                 HEARING TIME: 1:00 P.M.
3                                                LOCATION: Vancouver, Washington
                                                 RESPONSE DATE: May 28, 2019
4

5

6

7

8                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
9

10   In Re:                                       Case No. 19-40662-BDL

11   CELENA ANN WILLIAMS,
                                                  TRUSTEE’S OBJECTION TO EXEMPTIONS
                                   Debtor.        AND NOTICE OF HEARING
12

13

14                                              NOTICE

15
              YOU ARE HEREBY NOTIFIED that a hearing on Trustee’s Objection to Exemptions
16
     will be heard before the Honorable Brian D. Lynch at 1:00 p.m. on June 4, 2019, at the Federal
17
     Building, 500 West 12th Street, 2nd Floor, Vancouver, WA 98660.
18
              IF YOU OPPOSE this motion, you must file your written response with the Court Clerk
19
     and deliver copies on the undersigned and all interested parties, NOT LATER THAN THE
20
     RESPONSE DATE, which is May 28, 2019. You should also appear at the time of hearing. If
21
     you fail to do so, the Court may enter an order granting the motion without any hearing and
22
     without further notice.
23

24

25                                                                                 Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO EXEMPTIONS                                         2122 Commerce Street
     AND NOTICE OF HEARING                      -1                                Tacoma, WA 98402
                                                                                       (253) 572-6600
1
                                               OBJECTION
2
            COMES NOW, Michael G. Malaier, the Chapter 13 Trustee, and hereby objects to
3
     Debtor’s claimed exemptions as amended pursuant to 11 U.S.C. §522(l) and Fed. R. Bankr. P.
4
     4003(b). The Trustee makes this objection without limitation to those exemptions set forth on
5
     Schedule C of the bankruptcy schedules filed in this case. Trustee objects to specific exemptions
6
     as follows:
7
         Description of        Statute(s) Cited              Exemption Petition           Trustee’s
8
         Property                                            Claimed   Value              Estimated
9                                                                                         Value
         Potential personal    Wash. Rev. Code §             $20,000.00     $5,000.00     Unknown
10       injury claim for      6.15.010(1)(d)(vi)
         motor vehicle
11       accident on
         5/11/18
12

13
            The applicability of Debtor’s exemptions cannot be determined until the claim is
14
     liquidated. Trustee, therefore, objects to the exemptions claimed by Debtor to preserve any and
15
     all rights that Trustee may have to raise such objections on receipt of additional information
16
     regarding the nature of the assets and the basis for the claim of exemption. Trustee also reserves
17
     the right to assert any other basis for an objection regarding any exemption or to otherwise
18
     amend his objections to any exemption as may be appropriate at a the time the claim is
19
     liquidated. Therefore, the claimed exemption should be held in abeyance until such time as the
20

21   claim is liquidated.

22

23

24

25                                                                                   Michael G. Malaier
                                                                             Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO EXEMPTIONS                                           2122 Commerce Street
     AND NOTICE OF HEARING                        -2                                Tacoma, WA 98402
                                                                                         (253) 572-6600
             WHEREFORE the Trustee files this objection to preserve these issues, pending the
1
     Trustee’s investigation and evaluation, and in the event the Debtor becomes entitled in the future
2

3
     to a settlement or other payment on the claim.

4
             DATED this 3rd day of May, 2019.
5

6
                                                     /s/ Mathew S. LaCroix
7                                                    Mathew S. LaCroix, WSBA #41847 for
                                                     Michael G. Malaier, Chapter 13 Trustee
8

9
                                        CERTIFICATE OF MAILING
10
             I certify under penalty of perjury under the laws of the United States that on May 3, 2019, I
11   caused to be mailed via regular mail a true and correct copy of Trustee’s Objection to Exemptions and
     proposed Order to the following:
12
             Celena Ann Williams
13           7129 NE 28th Ave
             Vancouver WA 98665
14
     The following parties received Trustee’s Objection to Exemptions and proposed Order via ECF:
15
             Ellen Ann Brown
16           Lance E. Olsen
             U.S. Trustee
17
             Executed at Tacoma, Washington this 3rd day of May, 2019.
18
                                                             /s/ Ruth Wilson
19                                                           Motion Coordinator for
                                                             Chapter 13 Trustee
20

21

22

23

24

25                                                                                      Michael G. Malaier
                                                                                Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO EXEMPTIONS                                              2122 Commerce Street
     AND NOTICE OF HEARING                          -3                                 Tacoma, WA 98402
                                                                                            (253) 572-6600
